IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

TWITTER, INC.,                        )
                                      )
             Plaintiff and            )
             Counterclaim-Defendant, )
                                      )
       v.                             ) C.A. No. 2022-0613-KSJM
                                      )
ELON R. MUSK, X HOLDINGS I,           )
INC., and X HOLDINGS II, INC.,        )
                                      )
             Defendants and           )
             Counterclaim-Plaintiffs. )

                           MEMORANDUM OPINION

                         Date Submitted: September 6, 2022
                         Date Decided: September 13, 2022

Peter J. Walsh, Jr., Kevin R. Shannon, Christopher N. Kelly, Mathew A. Golden, Callan
R. Jackson, POTTER ANDERSON & CORROON LLP, Wilmington, Delaware; Brad D.
Sorrels, WILSON SONSINI GOODRICH & ROSATI, P.C., Wilmington, Delaware;
William Savitt, Bradley R. Wilson, Sarah K. Eddy, Ryan A. McLeod, Anitha Reddy, Noah
B. Yavitz, WACHTELL, LIPTON, ROSEN & KATZ, New York, New York; Counsel for
Plaintiff and Counterclaim-Defendant Twitter, Inc.

Edward B. Micheletti, Lauren N. Rosenello, SKADDEN, ARPS, SLATE, MEAGHER &
FLOM LLP, Wilmington, Delaware; Alex Spiro, Andrew J. Rossman, Christopher D.
Kercher, Silpa Maruri, QUINN EMANUEL URQUHART & SULLIVAN LLP, New
York, New York; Counsel for Defendants and Counterclaim-Plaintiffs Elon R. Musk, X
Holdings I, Inc., and X Holdings II, Inc.


McCORMICK, C.
         This is an action for specific performance of an April 25, 2022 merger agreement

under which Elon R. Musk and two entities he owns, X Holdings I, Inc. and X Holdings

II, Inc. (with Musk, “Defendants”), agreed to acquire Twitter, Inc. To communicate about

the Twitter transaction, Musk used two sets of email accounts: one sponsored by Space

Exploration Technology Corp. (“SpaceX”) and the other by Tesla, Inc. Musk asserted

attorney-client privilege over emails in the SpaceX and Tesla accounts and withheld them

in discovery. Twitter has moved to compel those documents.

         To support a claim of attorney-client privilege, Musk must demonstrate that he had

an objectively reasonable expectation of confidentiality in the SpaceX and Tesla emails.

In certain circumstances, this court had applied the four-factor analysis of In re Asia Global

Crossing, Ltd.1 to determine whether an employee had an objectively reasonable

expectation of privacy in personal communications in their work emails. The Asia Global

analysis looks to whether company policies or practices reduce an employee’s expectation

of privacy in the employee’s work emails.2 SpaceX and Tesla email policies make clear

that employees have no privacy interest in their work emails and warn that the companies

reserve the right to monitor those emails. Citing to the plain language of those policies,

Twitter argues that Musk had no reasonable expectation of privacy in his SpaceX and Tesla

emails.




1
  In re Inform. Mgmt. Servs., Inc. Deriv. Litig., 81 A.3d 278, 286–87 (Del. Ch. 2013)
(“IMS”) (applying Asia Global Crossing, Ltd., 322 B.R. 247, 257 (Bankr. S.D.N.Y. 2005)).
2
    IMS, 81 A.3d at 286.
         Although Twitter’s argument is a compelling one in many ways, Musk nevertheless

prevails on this motion. To support his claim of attorney-client privilege, Defendants

submitted affidavits from Musk, IT managers from SpaceX and Tesla, and the head of

Tesla’s legal department.3 Those affidavits state that each company had a policy of limiting

the circumstances in which they would monitor employee emails. They further state,

unequivocally, that Musk had “unrestricted” personal use of his Tesla email account, that

“no one” at Tesla can access those emails without Musk’s consent or “to the extent legally

necessary,” and that “nobody” at SpaceX can access his email account without Musk’s

express consent.4 These additional facts make Musk’s expectation of privacy objectively

reasonable. Twitter’s motion is denied.

I.       FACTUAL BACKGROUND

         Musk is CEO of both SpaceX and Tesla,5 but SpaceX and Tesla are third parties

with no involvement in the Twitter transaction.

         Both SpaceX and Tesla have internal policies that bear on employees’ expectation

of privacy in information found in company-sponsored email accounts.




3
 C.A. No. 2022-0613-KSJM, Docket (“Dkt.”) 394, Aff. of Elon R. Musk (“Musk Aff.”);
Dkt. 395, Aff. of SpaceX Manager of Executive IT Support Alex Stillings (“Stillings
Aff.”); Dkt. 397, Aff. of Twitter Staff Technical Investigator and Digital Forensics Mgr.
John Shumway (“Shumway Aff.”); Dkt. 396, Aff. of Senior Commercial Counsel Dinna
Eskin (“Eskin Aff.”).
4
    Shumway Aff. ¶¶ 10, 14; Stillings Aff. ¶ 15; Eskin Aff. ¶¶ 6–8.
5
    Musk Aff. ¶¶ 1–2.

                                              2
          SpaceX permits its employees to use their SpaceX email accounts for

communications unrelated to their SpaceX work, subject to certain guidelines and

monitoring.6

          As to “Email and Internet,” the SpaceX Employee Handbook provides that:

                 SpaceX allows email/Internet communications and cell phone
                 usage unrelated to work. However, such communications must
                 be kept to a minimum, cannot interfere with work performance
                 or business needs, cannot breach any other Company policy
                 (such as SpaceX’s policy against harassment), and must
                 comply with the guidelines discussed in this section.

                 Company computers, cell phones, tablets, laptops and other
                 electronic devices provided or paid for by SpaceX are owned
                 by SpaceX. The Company reserves the right to review all
                 emails, text messages and other communications that are sent
                 or received on SpaceX equipment, SpaceX accounts, or the
                 SpaceX network, and you should have no expectation of
                 privacy or confidentiality when using these resources.

                 . . . The rule of thumb when using the SpaceX email system
                 and computer network is to use them judiciously because
                 they’re valuable Company resources. Please see Computer
                 Acceptable Use Policy for more info.7

          SpaceX’s Computer Acceptable Use Policy provides that:

                 [N]etwork accounts providing electronic mail . . . are property
                 of SpaceX. These systems are to be used for business purposes
                 in serving the interests of the company. . . .

                 Employees . . . should be aware that the data they create on the
                 corporate systems remains the property of SpaceX. The
                 SpaceX Information Security team cannot guarantee the




6
    Stillings Aff. ¶ 8.
7
    Stillings Aff., Ex. A at SPACEX_00000035.

                                                3
                 confidentiality of information stored or accessed on any
                 network device belonging to SpaceX.8

          SpaceX’s Information Security Policy similarly provides:

                 Employees . . . with network access should be aware that the
                 data they create or store on corporate systems remains the
                 property of SpaceX. The SpaceX Information Security team
                 cannot guarantee the privacy of information stored on any
                 device belonging to SpaceX.9

          The policy further provides that

                 authorized individuals within SpaceX may monitor equipment,
                 systems and network traffic at any time.10

          Musk believed that communications on his SpaceX accounts were private and that

he was authorized to use each account for personal use on an unrestricted basis. 11 Musk

has stated that the above SpaceX policies do not apply to him. He averred that “SpaceX’s

policy and practice with respect to my communications is that nobody associated with

SpaceX is permitted to access my emails without my express consent.” 12 He further

averred that his SpaceX email accounts “contain emails with sensitive information,

including some whose disclosure could violate the State Department’s International Traffic

in Arms Regulations . . . and could compromise national security. The extreme sensitivity

of my SpaceX Email Accounts is recognized by SpaceX’s security team and leadership.”13


8
    Stillings Aff., Ex. B at SPACEX_00000100.
9
    Dkt. 375 (“Pl.’s Third Disc. Mot.”), Ex. E at SPACEX_00000093.
10
     Stillings Aff., Ex. B at SPACEX_00000100.
11
     Musk Aff. ¶¶ 6, 9.
12
     Id. ¶ 8.
13
     Id. ¶ 11.

                                              4
To Musk’s knowledge, no one at either company has accessed his email accounts except

for pre-authorized purposes, such as producing emails in this litigation. 14 SpaceX’s IT

Manager submitted an affidavit corroborating Musk’s statements.15

         Tesla’s policies permit monitoring of Tesla emails accounts and warn employees

that they have no expectation of privacy over information transmitted through Tesla

emails.16

         The use of Tesla email accounts is governed by the company’s Global Information

Security Policy, the latest version of which was approved on March 23, 2022.17 That policy

states that it “applies to the entire Tesla organization,” and “[i]t is Tesla’s intent that [it] be

fully implemented and followed.”18

         Section 10.2 of Tesla’s Global Information Security Policy “encourage[s]”

employees to use Tesla email accounts for company-related activities.19 It provides that:

                 Employees of the Company are encouraged to use electronic
                 mail (e-mail) . . . for Company-related activities and to
                 facilitate the efficient exchange of useful information. Access
                 to e-mail, messaging platforms, and Company computers is a
                 privilege and certain responsibilities accompany that privilege.

                 By using Tesla’s electronic mail, data, voicemail, messaging
                 systems and the utilization of other communications equipment
                 (including company computers, phones, and applications
                 installed on personal owned devices), users knowingly and

14
     Id. ¶¶ 12, 18.
15
     Stillings Aff. ¶¶ 15–16.
16
     Shumway Aff., Ex. D § 10.2, at TESLA_00000009–10.
17
     Id. § 14 at TESLA_00000014.
18
     Id. § 2 at TESLA_00000003.
19
     Id. § 10.2, at TESLA_00000009–10.

                                                5
               voluntarily consent to being monitored by Tesla,
               acknowledging Tesla’s right to conduct such monitoring, and
               acknowledge that they have no expectation that said systems,
               communications, and equipment are private to any employee.

               Employees should not use Tesla owned communications
               systems and devices as a means of communicating or storing
               information about their personal lives. These systems and
               devices are monitored for compliance with this and other
               policies.

               Electronic and phone communications, including electronic
               mail . . . and the contents stored locally on computers, cloud
               storage, removable media and provided by Company are the
               sole property of Tesla.20

         Tesla’s Internet Usage Policy expressly states that employees have no expectation

of privacy over their Tesla emails:

               [A]ll Tesla employees . . . and all other persons
               using/connected to Tesla networks (“users”) must comply with
               the following policy whether they are using their own device
               or one provided by Tesla.

               Users have no expectation of privacy with respect to
               information transmitted over, received by, or stored in any
               Tesla device, network, server, computer, system, software
               platform, or other equipment or device (“Tesla devices or
               networks”) owned, leased, or operated by or on behalf of Tesla
               or used by users for company purposes.21

         Notwithstanding the above policies, a manager in Tesla’s Security Intelligence

Team (“SI Team”), John Shumway, submitted an affidavit stating that “Tesla has written

procedures in place that limit the circumstances under which Tesla email accounts may be


20
   Id. § 10.2, at TESLA_00000009–10; see also id. § 9.7 (Personal Monitoring), at
TESLA_00000009 (“Employees may be subject to electronic monitoring when using Tesla
information systems.”).
21
     Pl.’s Third Disc. Mot., Ex. C at TESLA_00000071.

                                             6
accessed for employees.”22 He explained that “[a] Tesla employee’s email account may

not be accessed by the SI Team except as duly authorized in an investigation of potential

misconduct . . . or if it was necessary to do so in order to comply with legal obligations.”23

All employee investigations require case-by-case authorization by Musk or the head of

Tesla’s legal department.24 Shumway is unaware of any instance where Tesla has reviewed

an employee’s email based on a suspicion that it was used for purposes “unrelated to

Tesla’s business.”25

          Musk believed that communications on Tesla email accounts were private and that

he was authorized to use each account for personal use on an unrestricted basis. 26 To his

knowledge, no one at the company has accessed his email accounts except for pre-

authorized purposes, such as producing emails in this litigation.27 Shumway corroborated

these statements in his affidavit and further averred that “[n]o one at Tesla can review Mr.

Musk’s emails without his consent except to the extent legally necessary.”28 The head of

Tesla’s legal department, Dinna Eskin, submitted an affidavit to the same effect, stating

“that nobody in Tesla’s SI Team can review emails in Mr. Musk’s Tesla email accounts




22
     Shumway Aff. ¶ 4.
23
     Id. ¶ 5.
24
     Id. ¶ 6.
25
     Id. ¶ 9.
26
     Musk Aff. ¶¶ 13, 16.
27
     Id. ¶¶ 15, 18.
28
     Shumway Aff. ¶ 14.

                                              7
without first obtaining permission to do so from Mr. Musk or from the General Counsel

(or the person in the role equivalent to General Counsel), unless legally necessary.”29

         In this litigation, Defendants asserted attorney-client and work-product privileges

over Musk’s emails in his SpaceX and Tesla accounts. On September 2, 2022, Twitter

moved to compel Musk’s SpaceX and Tesla emails over which Musk asserted attorney-

client privilege.30      Musk opposed the motion.31     The court heard oral argument on

September 6, 2022.32

II.      LEGAL ANALYSIS

         To be eligible for the protections of the attorney-client privilege under Delaware

Rule of Evidence 502, a communication must be “confidential.”33 “A communication is

‘confidential’ if not intended to be disclosed to third persons other than those to whom

disclosure is made in furtherance of the rendition of professional legal services to the client

or those reasonably necessary for the transmission of the communication.”34

Confidentiality for Rule 502 purposes has subjective and objective aspects. “A party’s

subjective expectation of confidentiality must be objectively reasonable under the




29
     Eskin Aff. ¶ 8.
30
     Pl.’s Third Disc. Mot.
31
     Dkt. 392 (“Defs.’ Opposition”).
32
     Dkt. 412.
33
     D.R.E. 502(b).
34
     D.R.E. 502(a)(2).

                                              8
circumstances.”35 Whether a party had an objectively reasonable expectation of privacy is

decided on a case-by-case basis;36 it is not the sort of analysis that lends itself to “bright-

line rules.”37 The party asserting privilege bears the burden of proving it.38

         This court has applied the factors articulated in 2005 by a bankruptcy court of the

Southern District of New York in Asia Global to determine, in certain circumstances,

whether a user had an objectively reasonable expectation of privacy over personal

communications in their work emails.39 Those factors look primarily to whether company

policies and historical practices made it reasonable for employees to expect privacy in

company-sponsored emails.

         Twitter argues under Asia Global that, although the policies of both SpaceX and

Tesla state that email accounts are subject to monitoring and Tesla’s policies expressly

state that users have no expectation of privacy, Musk used his SpaceX and Tesla accounts

to communicate about the Twitter transaction.          Under these circumstances, Twitter

contends that Musk lacked any reasonable expectation of privacy over his SpaceX and

Tesla emails, and thus Musk cannot support his claim of attorney-client privilege.




35
  IMS, 81 A.3d at 285 (emphasis added) (citing Upjohn v. United States, 449 U.S. 383,
389, 395 (1981)).
36
     IMS, 81 A.3d at 286–87 (citing Asia Global, 322 B.R. at 257).
37
  In re Dell Techs., Inc. Class V S’holders Litig., C.A. No. 2018-0816-JTL at 48:13–18
(Del. Ch. Sept. 17, 2021) (TRANSCRIPT).
38
 In re WeWork Litig., 2020 WL 7624636, at *2 (Del. Ch. Dec. 22, 2020) (citing Moyer v.
Moyer, 602 A.2d 68, 72 (Del. 1992)).
39
     IMS, 81 A.3d at 285–86 (citing Asia Global, 322 B.R. at 256–57).

                                              9
         Defendants advance three arguments in response. Their primary argument is that

Asia Global should not apply where, as here, the party seeking to pierce the privilege is an

outsider to the corporate entity owning the email accounts at issue.40 In the alternative,

Defendants argue that Musk has met his burden under Asia Global.41 As a fallback,

Defendants contend that Twitter’s Asia Global argument does extend to work product.42

         Although Defendants’ primary argument urging a course correction in Delaware

law raises interesting issues worthy of extensive discussion,43 the press of time requires a

more direct approach to resolving the parties’ dispute. Defendants’ second argument under

Asia Global prevails. For that reason, this decision does not address Defendants’ primary

or fallback arguments.

         Under Asia Global, four factors guide the court’s analysis of whether an employee

had a reasonable expectation of privacy in his work emails:




40
     Defs.’ Opposition at 12–15.
41
     Id. at 15–25.
42
     Id. at 25–27.
43
   Compare WeWork, 2020 WL 7624636, at *5–6 (rejecting the argument that Asia Global
should not apply where the party seeking to pierce the privilege is an outsider to the
corporate entity owning the email accounts at issue where the proponent failed to address
federal authorities on point), with IMS, 81 A.3d at 296–98 (cautioning, in dicta motivated
in part by concerns over derivative litigation, against applying Asia Global where the party
seeking to pierce the privilege is an outsider to the corporate entity owning the email
accounts), Dell Tr. at 55:1–13 (applying Asia Global in the outsider context but noting the
outsider or “stranger” status of the movant when denying the motion to compel), and In re
Appraisal of Ancestry.com, C.A. No. 8173-VCG at 18:18–19:1 (Del. Ch. Feb. 19, 2014)
(TRANSCRIPT) (tacitly rejecting the Asia Global framework and instead asking whether
the party asserting privilege was adverse to the corporate entity owning the email
accounts).

                                            10
                (1) does the corporation maintain a policy banning personal or
                other objectionable use, (2) does the company monitor the use
                of the employee’s computer or e-mail, (3) do third parties have
                a right of access to the computer or e-mails, and (4) did the
                corporation notify the employee, or was the employee aware,
                of the use and monitoring policies?44

“No one factor is dispositive,”45 although the first factor is often viewed as the “dominant”

one.46 “Several of the . . . factors have been refined through subsequent application.”47

         The first Asia Global factor weighs “in favor of production when the employer has

a clear policy banning or restricting person use, where the employer informs employees

that they have no right of personal privacy in work email communications, or where the

employer advises employees that the employer monitors or reserves the right to monitor

work email communications.”48

         The court looks foremost to the language of the policies when applying the first

factor. SpaceX policies do not impose an outright ban on personal use. SpaceX policies

do warn that users have “no expectation of privacy or confidentiality when using [SpaceX]

resources” and also “reserve[] the right to review all emails, text messages and other

communications that are sent or received on SpaceX equipment, SpaceX accounts, or the

SpaceX network.”49



44
     Asia Global, 322 B.R. at 257 (internal citation omitted).
45
     IMS, 81 A.3d at 287 (citing Asia Global, 322 B.R. at 258–59).
46
     Dell Tr. at 55:17–20.
47
     IMS, 81 A.3d at 287.
48
     Id. at 287; see also WeWork, 2020 WL 7624636, at *2 (same).
49
     Stillings Aff., Ex. A at SPACEX_00000035.

                                               11
       Similarly, Tesla policies do not impose an outright ban on personal use, although

they discourage it and instruct that “[e]mployees should not use Tesla owned

communications systems and devices as a means of communicating or storing information

about their personal lives.”50 Tesla policies further warn that “[u]sers have no expectation

of privacy with respect to information transmitted over, received by, or stored in any Tesla

device, network, server, computer, system, software platform, or other equipment or

device,” and advise that Tesla “systems and devices are monitored for compliance with

[Tesla policies].”51

       Although neither company expressly bans personal use of company emails, each

reserves the right to monitor emails in work accounts and Tesla makes clear that users have

no privacy interest in work emails.

       This court has held that comparable policies weigh in favor of production under the

first Asia Global factor. In WeWork, the court treated policies nearly identical to those of

Tesla as weighing in favor of production and effectively dispositive of the Asia Global

analysis.52 In IMS, the court concluded that an email use policy comparable to SpaceX and

less strict than Tesla weighed in favor of production under the first Asia Global factor. The


50
  Shumway Aff., Ex. D § 10.2, at TESLA_00000009–10 (“encourag[ing]” Tesla
employees to use Tesla email for Tesla-related activities).
51
  Pl.’s Third Disc. Mot., Ex. C at TESLA_00000071; Shumway Aff., Ex. D § 10.2 at
TESLA_00000009–10.
52
   WeWork, 2020 WL 7624636, at *2–3 (finding that the first Asia Global factor weighed
in favor of production when the applicable policy did not ban personal use of email but did
reserve the company’s right to review emails and included “an explicit warning that
employees should have no expectation of privacy when using their [workplace] email
accounts”).

                                             12
policy in IMS placed employees on notice that their work emails could be monitored but

stopped short of expressly warning that employees lacked any privacy right in the emails.53

         A few mitigating considerations blunt the blow of the SpaceX and Tesla policies to

Defendants’ arguments. The first is that, despite the broad language by which SpaceX and

Tesla reserve the rights to monitor employee emails, both companies have policies limiting

the grounds for monitoring employee emails. SpaceX and Tesla access employee emails

only after securing the approval of the Legal and Human Resources departments, and only

where necessary to investigate an issue or conduct business (such as after an employee has

left the company).54 These policies suggest that an employee might expect privacy over

personal communications unless the employee is acting contrary to company guidelines.

Because the guidelines do not expressly ban personal use, one might reasonably surmise

that the companies would not review personal communications of employees who are

otherwise compliant with company policies.         In Dell, the court held that a similar

combination of policies, albeit coupled with the fact that the company granted the user a

company email despite the user’s retired status, supported a reasonable expectation of

privacy over personal emails on the company server.55 Here, although Musk is not retired,




53
     IMS, 81 A.3d at 289.
54
   See Stillings Aff. ¶¶ 11–14 (discussing SpaceX’s general procedures that limit the
circumstances under which a SpaceX email account may be accessed); Shumway Aff.
¶¶ 4–8 (discussing Tesla’s written procedures that limit the circumstance under which
Tesla email accounts may be accessed for employees).
55
     Dell Tr. at 52:16–53:12, 54:9–24.

                                             13
the limitations on monitoring imposed by SpaceX and Tesla make Musk’s expectation of

privacy more reasonable.

         As the second and perhaps most forceful mitigating consideration, Defendants argue

that the “default” policies of SpaceX and Tesla do not apply to Musk, and that each

company adopted “Musk-specific” rules.56 For this, Defendants rely exclusively on the

affidavits of Musk, IT managers from SpaceX and Tesla, and the head of Tesla’s legal

department. Those affidavits state, unequivocally, that Musk had “unrestricted” personal

use of his Tesla email account, that “no one” at Tesla can access those emails without

Musk’s consent except “to the extent legally necessary,” and that “nobody” at SpaceX can

access his email account without Musk’s express consent.57

         A cynic might doubt that Musk-specific policies exist at SpaceX and Tesla.

Defendants’ factual arguments to that effect rely solely on the affidavits of Musk, who has

a lot at stake in this litigation, and three of his direct reports, and none of the affidavits are

supported by any corporate records reflecting Musk-specific rules. Still, to this jurist, the

evidence rings true. The court has little doubt that neither SpaceX nor Tesla view him as

on par with other employees, that he has the power to direct operational decisions, and that

nobody at either company would access his information without first obtaining his




56
     Defs.’ Opposition at 19–20.
57
     Musk Aff. ¶¶ 8, 13; Shumway Aff. ¶¶ 10, 14; Stillings Aff. ¶ 15; Eskin Aff. ¶¶ 6–8.

                                               14
approval. One can debate whether this corporate reality makes for good “corporate

hygiene,”58 but it is difficult to discredit the recitation of the facts.59

         Taken together, the companies’ policies limiting the circumstance in which

employee emails will be monitored coupled with the evidence of Musk-specific policies

outweighs the generic policies that diminish employee privacy expectations. The first Asia

Global factor weighs against production of documents.

         The second Asia Global factor looks to the email sponsor’s historical practice of

monitoring employee emails in accordance with its policies. “[S]ome decisions have held

that if any employer reserves the right to monitor work email, then whether it actually does

so is irrelevant.”60 By contrast, this court views the second factor as probative as a

standalone inquiry. “[T]he employer’s actual conduct with respect to monitoring remains

an appropriate factor to consider, particularly if the employer has made specific



58
     Dell Tr. at 42:23.
59
  Defendants also point to Musk’s status as an executive/“employer” within the companies
as supportive of his expectation of privacy, relying on a bench ruling applying Asia Global
in In re Shawe & Elting LLC, C.A. No. 9700-CB (Del. Ch. Mar. 2, 2015) (TRANSCRIPT).
There, Chancellor Bouchard denied a motion to compel Elizabeth Elting’s spousal
communications found on the Transperfect Global, Inc. server, observing that the
employee handbook “was not intended to apply to Ms. Elting, who more accurately could
be viewed as an employer and not one of the employees to whom the handbook was
intended to govern.” Id. at 1595:22–1496:3. Elting, however, was not solely a company
executive; she also owned 50% of Transperfect’s stock and was one of only two directors.
Id. at 1597:3–5. It was her stock holdings and board representation that tilted Elting toward
the “employer” side of the analysis. Here, Musk does not rely on stock ownership or board
representation to support his expectation of privacy. For this reason, Shawe does not aid
Defendants’ arguments. For other reasons discussed above the line, Defendants’
arguments nevertheless prevail.
60
     IMS, 81 A.3d at 289 (citing cases).

                                                15
representations or taken specific actions inconsistent with the monitoring policy and the

employee can show detrimental reliance.”61

         According to Defendants’ affidavits, SpaceX and Tesla personnel have never

monitored, accessed, or reviewed Musk’s email except for purposes he had preauthorized

or as legally necessary.62 The “legally necessary” caveat does not undermine the force of

this factual representation. Just like individuals, companies are required to comply with

legal obligations. Individuals have an expectation of privacy in their home; the mere fact

that a private residence could be searched with an appropriate warrant does not eliminate

an individual’s reasonable expectation of privacy in their home for all purposes. Similarly,

employees have an expectation of privacy at work (subject to office procedures and

practices); the fact that a company may need to access employee data to comply with legal

obligations does not eliminate an employee’s expectation of privacy for all purposes.

         The second Asia Global factor weighs against production of documents.

         The third Asia Global factor asks whether third parties have a right to access to the

computer or emails at issue. “In a work email case, this factor largely duplicates the first

and second factors, because by definition the employer has the technical ability to access

the employee’s work email account.”63 This factor is most helpful in inapposite scenarios,

“when analyzing webmail or other electronic files that the employer has been able to


61
  IMS, 81 A.3d at 289 (citing cases); see also WeWork, 2020 WL 7624636, at *3 (“The
second factor asks whether the company monitors the use of the employee’s computer or
e-mail.”).
62
     Stillings Aff. ¶ 16; Shumway Aff. ¶ 11; Musk Aff. ¶¶ 12, 18.
63
     IMS, 81 A.3d at 290; see also WeWork, 2020 WL 7624636, at *4 (same).

                                              16
intercept, recover, or otherwise obtain.”64 In that scenario, the court considers employee

efforts to protect the information, such as encryption or deletion efforts.65 This motion

does not involve that scenario. Rather, this motion concerns documents on company-

sponsored email accounts, not other documents intercepted by an employer. In this

circumstance, the third factor is entirely duplicative of the first two factors.

           Like the first two factors, the third Asia Global factor weighs against production of

documents.

           The fourth Asia Global factor considers the employee’s knowledge regarding the

company’s policies and practices. “If the employee lacked knowledge of the email policy,”

then this factor weighs against production.66 “If the employee had actual or constructive

knowledge of the policy,” then this factor weighs in favor of production.67 “Decisions have

readily imputed knowledge of an employer’s policy to officers and senior employees.”68

           Here, it cannot be disputed that Musk had general knowledge of the SpaceX and

Tesla policies and actual knowledge of the policies and practices he described as Musk-

specific. Knowledge of all SpaceX and Tesla policies and practices can be “readily

imputed” to Musk as well given his positions at the companies. But because the policies




64
     IMS, 81 A.3d at 290–91.
65
     Id. at 291.
66
     Id.
67
     Id. at 291–92.
68
     Id. at 292; see also WeWork, 2020 WL 7624636, at *4 (same).

                                                17
and practices on balance favor Musk’s position, his knowledge of those policies too weighs

in his favor.

       The fourth Asia Global factor weighs against production of documents.

III.   CONCLUSION AND INSTRUCTION REGARDING PUBLIC FILINGS

       Under the Asia Global factors, Musk has demonstrated a reasonable expectation of

privacy over his SpaceX and Tesla emails. Musk has therefore proven the only element of

his claim of attorney-client privilege over those emails challenged by Twitter. Twitter’s

motion to compel production of these documents is therefore denied.

       There is another matter. I have reviewed the publicly filed version of Twitter’s

motion and Defendants’ opposition concerning Musk’s SpaceX and Tesla email accounts.

The redactions were too heavy. I discussed some of the redacted information in this

decision. Because the public should have access to information that speaks directly to the

merits of the parties’ discovery dispute,69 I did not omit or redact that information from this

decision.       None of the information discussed in this decision is truly sensitive or

confidential under Court of Chancery Rule 5.1 in any event. The parties are instructed to

prepare new public filings, eliminating redactions as to information set forth in this




69
  See generally Tornetta v. Musk, 2022 WL 130864, at *3 (Del. Ch. Jan. 14, 2022) (“Court
of Chancery Rule 5.1 exists to protect the public’s right of access to information about
judicial proceedings and makes clear that most information presented to the Court should
be made available to the public. The right of access enables the public to judge the product
of the courts in a given case, which in turn, helps ensure quality, honesty and respect for
our legal system. With these goals in mind, the default presumption under Rule 5.1 is that
proceedings in a civil action are a matter of public record.” (internal quotations and
footnotes omitted) (cleaned up)).

                                              18
decision. Defendants are also instructed to file public versions of the four affidavits on

which Defendants relied.




                                           19